Citation Nr: 0616660	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disorder.

2.  Entitlement to an compensable rating for hemorrhoids for 
the period from May 30, 2000 (the effective date of service 
connection) to June 27, 2002.

3.  Entitlement to a compensable rating for hemorrhoids for 
the period from June 28, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1998 to May 2000.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, denied service connection for degenerative disc disease 
of the thoracic spine and granted service connection with a 
noncompensable rating for external hemorrhoids.

The veteran testified before the undersigned at a hearing 
held at the RO in September 2003.  In September 2004, the 
Board remanded this case for additional development.  

In November 2005, the RO granted service connection for 
allergic rhinitis.  This determination represents a full 
grant of the benefit sought and the issue is no longer before 
the Board on appeal. 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal regarding hemorrhoids), separate ratings 
can be assigned for separate periods of time based on the 
facts found - "staged" ratings.  As the facts found in this 
matter warrant staged ratings, the issues on appeal have been 
reframed as stated above.  



FINDINGS OF FACT

1.  The veteran had slight scoliosis and a history of 
Scheurmann's disease prior to entry into service.

2.  The veteran was treated on multiple occasions during 
service for problems with the thoracic spine; the problems 
increased in severity during service and the veteran was 
eventually separated from service due to these problems.  

3.  The medical evidence of record does not rise to the level 
of clear and unmistakable evidence sufficient to rebut the 
presumption of inservice aggravation, and it supports a 
finding that the veteran's current thoracic spine backache is 
more likely than not related to his military service.

4.  Prior to June 28, 2002, the veteran's hemorrhoids were 
manifest by pain and bleeding and were shown by objective 
medical evidence to be fairly large; the bleeding was not 
associated with secondary anemia or with fissures.

5.  From June 28, 2002, the objective medical evidence shows 
that the veteran's hemorrhoids have been manifest by symptoms 
that are no more than mild or moderate, including only a 
history of occasional pain and intermittent bleeding, with no 
evidence that the hemorrhoids are large or thrombotic, 
irreducible, or with excessive redundant tissue evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  The veteran's thoracic spine backache was aggravated by 
military service, and service connection is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2005).

2.  From May 30, 2000 (the effective date of service 
connection) to June 27, 2002, a 10 percent rating is 
warranted for the veteran's service-connected hemorrhoids.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2005). 

3.  From June 28, 2002, a compensable rating for hemorrhoids 
is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 
4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Initially, the Board points out that the decision below 
involving service connection for thoracic spine backache 
represents a full grant of benefit sought regarding this 
disability, and, as such, any deficiency in VA's duty to 
notify and assist with regard to this issue has not 
prejudiced the veteran.  As such, further discussion as to 
the VCAA as it applies to the service connection issue would 
serve no useful purpose.

As for the issue involving a higher rating for service-
connected hemorrhoids, the notice requirements were 
substantially met in this case by letters sent to the 
claimant in March 2003 and October 2004.  Those letters 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The March 2003 and 
October 2004 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done through the letters noted 
above.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the claimant in March 2003 
and October 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in November 2005.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for 
hemorrhoids in the March 2003 duty to assist letter that 
specifically referenced the criteria for a higher rating 
provided to the veteran in his June 2002 statement of the 
case.  Though the veteran was not provided with notice of the 
criteria for setting effective dates, the Board (as discussed 
below) finds that a higher initial rating is indeed 
warranted, and sees no reason why the favorable decision as 
to this matter should be delayed for remand to rectify a 
procedural lapse.  To the extent that the Board has herein 
denied a compensable rating for hemorrhoids for the period 
from June 28, 2002 (the date of a flexible sigmoidoscopy 
which did not find his hemorrhoids to be large or 
thrombosed), the Board points out that no amount of notice 
with regard to the regulations involving effective dates can 
have an impact on what the evidence shows.  As such, a remand 
to address the procedural matters discussed in 
Dingess/Hartman v. Nicholson, would serve no useful purpose.  
Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet App 384, 394 (1993).  Since the 
Board has concluded (below) that the effective date for the 
initial compensable rating for hemorrhoids is the day after 
separation from service, and no earlier effective date could 
be possible, the lack of notice regarding the effective date 
of the initial compensable rating could have no impact on 
that matter.  As for the denial of a compensable rating from 
June 28, 2002, the Board sees no way in which earlier or 
subsequent notice of the effective date provisions could 
change the outcome or otherwise assist the veteran with his 
claim.  That being said, he certainly has the option to 
appeal, if he so desires.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim for a compensable rating.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

Here, the claimant was afforded medical examination regarding 
his hemorrhoids in June 2005.  While earlier evidence showed 
symptoms warranting a compensable rating (and supporting the 
grant of an initial compensable rating through June 27, 
2002), the medical evidence from this examination showed that 
the veteran's hemorrhoids were asymptomatic.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's hemorrhoids since he 
was last examined.  The veteran has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2005 
VA examination report is thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examination in this case is adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

General

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a thoracic spine disability

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

In this matter, it is not in dispute that the veteran had a 
back problem that preexisted service.  While the report of 
the veteran's January 1998 enlistment examination indicated 
that his spine was evaluated as normal, a February 1998 chest 
X-ray showed mild scoliosis of the thoracic spine.  This is 
clear and unmistakable evidence that the veteran had a back 
problem that predated service.  Therefore, it must first be 
determined whether a preexisting back disorder was aggravated 
by service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.   This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Review of the veteran's service medical records reveals that 
the veteran complained of thoracic pain in December 1998 and 
mid-back pain in May 1999.  At a physical therapy visit in 
May 1999 pertaining to low back pain, the physical therapist 
noted malalignment of the spine, and the assessment included 
sacroiliac dysfunction with lumbar/thoracic malalignment.  On 
a June 1999 record, it was noted that the veteran had a 
history of being diagnosed with Scheurmann's disease as a 
teenager.  In August 1999, an orthopedic record shows that 
the veteran had persistent symptoms of low back pain, and he 
was diagnosed as having degenerative disc 
disease/Scheuermann's; he was put on a profile for 
degenerative disc disease/Scheuermann's Disease of the lumbar 
spine.  In the Medical Evaluation Board Narrative Summary 
dated in November 1999, it was noted in the portion of the 
report pertaining to history of low back pain that he had 
been diagnosed as having degenerative disc disease, 
Scheuermann's disease, lumbar spine, and that he had pain in 
his low back with a dull ache in the thoracic spine.  
Physical examination showed slight tenderness at T9-10 
radiating up to shoulder blades over vertebrae and that the 
veteran could pinpoint the spot of the tenderness.  The 
Medical Evaluation Board Narrative Summary did not include a 
diagnosis pertaining to the thoracic spine.  In a physical 
therapy note dated in February 2000, the diagnosis included 
degenerative disc disease, thoracic spine, Scheuermann's.  In 
its discussion of low back pain in March 2000, the Physical 
Evaluation Board (PEB) Proceedings noted slight tenderness at 
T9/10 with full range of motion.  It then stated there was 
Scheuermann's disease of the lumbar spine, which it 
determined was a developmental condition that existed prior 
to service and was not permanently aggravated by service.  
While the Board finds the PEB conclusion, contemporaneous 
with the veteran's period of service, to carry great weight 
in determining whether the veteran's pre-service back 
problems were aggravated by service, that conclusion alone is 
not clear and unmistakable evidence sufficient to rebut the 
presumption of aggravation where, as in this matter, the 
veteran's back condition grew worse during service.  

In June 2005, the veteran was sent for VA examination 
performed for the purpose of determining whether he had a 
disability of the thoracic spine that could be related to 
service.  The examiner noted review of the veteran's claims 
folder, and discussed the veteran's history of back problems, 
his pain during service and his back problems subsequent 
thereto.  She noted that while the veteran did not have 
scoliosis, he did have a mild back asymmetry and clinical 
hypokyphosis.  She reported that both the mild back asymmetry 
and hypokyphosis are usually more likely than not 
developmental in origin and usually develop during 
adolescence.  She specifically found that it was less likely 
than not that these problems were worsened by the veteran's 
military service.  The Board notes that the language employed 
by the VA examiner, stating that it was "less likely than 
not" that these problems were made worse by active duty 
service does not rise to the standard (clear and 
unmistakable) required to rebut the presumption of inservice 
aggravation.   

Moreover, on review of the medical evidence, the Board finds 
that it is likely that the veteran's back problems were 
indeed exacerbated by service.  During the veteran's two 
years of active duty service from February 1998 to May 2000, 
he was frequently seen for back problems which grew worse 
during service and led to his separation.  The veteran 
initiated his claim for service connection for a thoracic 
spine disability in June 2000, shortly after separation.  At 
the VA general medical examination in August 2000, palpation 
of the thoracic spine revealed tenderness in the area of T10-
T12, 1/2 inch right of the midline over the paravertebral 
spinous process.  The examiner noted that August 2000 X-rays 
of the thoracic spine showed minimal scoliosis of the lower 
thoracic spine convex to the right.  The diagnosis was 
scoliosis of the thoracic spine.  

Subsequent VA outpatient treatment records revealed the 
impression chronic mid back pain with thoracic minimal 
scoliosis in September 2001.  In October 2001, the impression 
was evidence of minimal scoliosis.  February 2003 VA X-rays 
of the thoracic spine revealed mild scoliosis.  It was noted 
that disc spaces were well maintained.  Complaints of chronic 
back pain were noted in February 2004.  

On physical examination during the veteran's June 2005 VA 
examination, the examiner noted that the veteran appeared 
hypokyphotic.  Pain was noted on range of motion testing.  
Thoracic spine films revealed the veteran had an eight degree 
right thoracic curve.  The examiner specifically noted that 
by definition, ten degrees is required for a diagnosis of 
scoliosis.  She noted that while the veteran did not have 
scoliosis, he did have a mild back asymmetry and clinical 
hypokyphosis.  She reported that both the mild back asymmetry 
and hypokyphosis are usually more likely than not 
developmental in origin and usually develop during 
adolescence.  While she stated (as discussed above) that it 
was less likely than not that these problems were worsened by 
the veteran's military service, she also specifically found 
that the veteran had a history and examination consistent 
with chronic backache, which was more likely than not related 
to service (emphasis added).  

With such a finding, and on review of all the medical 
evidence of record, the Board must conclude (as discussed 
above) that the veteran's thoracic spine backache is likely 
the result of service.  As such, service connection is 
warranted for the thoracic spine backache.   

 Increased rating for hemorrhoids

The veteran has been granted service connection with a 
noncompensable rating for hemorrhoids, effective from May 30, 
2000, the day after separation from service.  Since the 
appeal for increase stems from the initial grant of service 
connection, it must be determined whether a compensable 
rating is warranted for any period of time since that date.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As will be 
discussed in detail below, the Board finds that the medical 
evidence clearly shows that symptoms caused by the veteran's 
service-connected hemorrhoids warrant an initial compensable 
rating.  The Board also finds that the evidence shows that 
the veteran's hemorrhoid condition has clearly improved, and 
that the medical evidence from June 28, 2002 does not support 
a compensable rating.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002). Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Rating Schedule for evaluating hemorrhoids provides that 
a noncompensable evaluation is assigned when the hemorrhoids 
are mild or moderate.  A 10 percent rating is warranted when 
the hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
When the hemorrhoids are manifest by persistent bleeding and 
with secondary anemia, or with fissures, the maximum, 20 
percent rating is for application.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Here, the medical evidence shows that the veteran was 
examined for problems including hemorrhoids in August 2000.  
At the time the veteran reported that his hemorrhoids caused 
blood on tissue paper on a daily basis.  He noted that he 
treated the problem with ProctoFoam, pads, and stool 
softeners.  On physical examination, inspection of the rectum 
revealed "a fairly large external, nonthrombosed 
hemorrhoid" seen at one o'clock.  In January 2001 statement 
the veteran asserted that his hemorrhoids cause bright red 
bleeding form the anus, and severe discomfort while 
defecating.  He stated that the severity fluctuates.  An 
April 2001 VA outpatient treatment record documented some 
blood in the veteran's stool and noted that the veteran's 
hemorrhoids were bleeding a little.  On a December 2001 
record, the assessment included history of hemorrhoids with 
intermittent bleeding and pain. A June 2002 record noted that 
the veteran's hemorrhoids continue to bleed.  The diagnosis 
included history of hemorrhoids with intermittent bleeding 
and pain.  Metamucil was recommended.  Digital rectal 
examination was normal. 

The Board concludes that the August 2000 finding of VA 
examination of a "fairly large" hemorrhoid combined with 
reports of intermittent bleeding is sufficient evidence upon 
which to grant an initial 10 percent rating.  See 38 C.F.R. § 
4.114, Diagnostic Code 7336.  At no point, however, does the 
medical evidence show that the veteran's hemorrhoids were 
manifest by persistent bleeding and with secondary anemia, or 
with fissures, and, as such, a rating greater than 10 percent 
is not warranted.  Id.

While an initial compensable (10 percent) rating is warranted 
from the effective date of service connection, the evidence 
of record does not show that a compensable rating is 
warranted for any date later than June 27, 2002.  

On June 28, 2002, the veteran underwent a flexible 
sigmoidoscopy performed to explore his complaints of rectal 
bleeding.  The report of this procedure revealed only small 
internal hemorrhoids and no active bleeding.  The impression 
was internal hemorrhoids.  It was noted that if bleeding 
persisted the veteran should be referred to the surgery 
clinic.  

While the veteran reported on his July 2002 VA Form 9 that 
his hemorrhoids were large and that they bleed every day, a 
careful review of numerous records of medical treatment the 
veteran received since June 28, 2002 fails to reveal any 
symptoms during the period from this date forward that can be 
considered more than mild to moderate.  In September 2002, 
the veteran reported no rectal bleeding.  During his 
September 2003 hearing, the veteran stated that he had severe 
flare-ups of hemorrhoids about once a month and more mild 
flare-ups two to three times a month.  He reported that he 
had an ongoing prescription for steroid treatments and that 
he took Metamucil Fiber Powder to soften the stool and reduce 
aggravation.  He also noted that he ate a very high fiber 
diet to assist in these issues.  He noted that while this 
course of treatment has been helpful, he still has blood on 
the tissue paper.  

In September 2004, the matter was remanded, in part, for the 
veteran to undergo a VA examination to determine the severity 
of his service-connected hemorrhoids.  On VA examination in 
June 2005, the examiner noted review of the veteran's file.  
He stated that the veteran had normal sphincter control and 
did not require a pad for leakage.  He stated that since the 
veteran began to follow a high fiber diet with a lot of 
water, his hemorrhoids no longer bother him as much as 
before.  He indicated that presently they bother him once or 
twice a month with itching, swelling, occasional pain, and 
streaks of blood in the toilet paper.  On physical 
examination, the examiner found no evidence of fecal leakage 
and no signs of anemia.  He stated that there was no external 
hemorrhoids, skin tags, or fissures seen, and reported that 
there were no internal hemorrhoids felt, and no blood found 
on finger glove.  He specifically indicated that there was no 
evidence of bleeding.  The diagnosis was history of 
hemorrhoid condition, with no hemorrhoids detected on this 
examination   

Applying the criteria of Diagnostic Code 7336 to the facts 
found, the Board finds that a preponderance of the evidence 
is against a compensable rating for hemorrhoids at any point 
from June 28, 2002.  Absent any objective findings during 
this period to show that the veteran's hemorrhoids were large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, or productive of persistent 
bleeding and with secondary anemia or with fissures, a 
compensable rating is not warranted for the period from June 
28, 2002.  

While the evidence supports the grant of an initial 10 
percent rating for hemorrhoids (effective from May 30, 2000 
to June 27, 2002), and the claim is granted for that period, 
the preponderance of the evidence is against the claim for a 
compensable rating from June 28, 2002; the benefit-of-the-
doubt rule does not apply, and the claim with regard to the 
second period must be denied.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a thoracic spine 
disorder is granted.

A compensable rating for hemorrhoids is granted from May 30, 
2000 (the effective date of service connection) to June 27, 
2002.

A compensable rating for hemorrhoids is denied for the period 
from June 28, 2002.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


